PER CURIAM.
Raymond Seidler, having previously been suspended from the practice of law, has petitioned for reinstatement under Florida Bar Integration Rule 11.11. A hearing has been conducted by a referee appointed by this Court to make findings and recommendations to this Court. The referee has completed the hearing, finds that the petitioner is competent to resume practice, and recommends his reinstatement as a member of the Florida Bar with the attendant right to practice law.
We have reviewed the record and approve the report and recommendation of the referee. Upon the payment of the costs incurred in this proceeding, the petition of Raymond Seidler is granted, and he is reinstated as a member of the Florida Bar with the right to practice law.
It is so ordered.
ADKINS, Acting C. J., and BOYD, OVERTON, McDONALD and EHRLICH, JJ., concur.